Exhibit 10.4

FIRST AMENDMENT TO THE

PEPCO HOLDINGS, INC.

AMENDED AND RESTATED CHANGE-IN-CONTROL /

SEVERANCE PLAN FOR CERTAIN EXECUTIVE EMPLOYEES

This First Amendment (this “Amendment”) to the Pepco Holdings, Inc. Amended and
Restated Change-in-Control Severance Plan for Certain Executive Employees (the
“Severance Plan”) is made, effective as of March 23, 2016 (the “Effective
Date”). Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Severance Plan.

WHEREAS, Section 7.1 of the Severance Plan provides that PEPCO HOLDINGS, INC.
(the “Company”) may amend the Severance Plan at any time, subject to certain
exceptions; and

WHEREAS, the Compensation/Human Resources Committee of the Board of Directors of
the Company (the “Committee” and the “Board”, respectively) has recommended, and
the Board has determined, that it is in the best interests of the Company to
amend the Pepco Holdings, Inc. Retirement Plan to provide certain additional
benefits in lieu of severance benefits and that the Severance Plan shall be
amended to avoid a duplication of benefits; and

WHEREAS, the Board has delegated to the Chief Executive Officer of the Company
authority to amend the Severance Plan as provided below.

NOW, THEREFORE, the Severance Plan is hereby amended pursuant to Section 7.1
thereof to add the following new paragraph (d) to Section 4.3:

(d) Notwithstanding any other provision of the Plan, the amount of the payments
provided for in Section 4.1 and Section 4.2 shall be reduced (but not below
zero) by the amount, if any, payable to or on behalf of such Participant under
Section 3.7 of Sub-Plan Four of the Pepco Holdings, Inc. Retirement Plan
(including as incorporated by reference into other sub-plans of the Pepco
Holdings, Inc. Retirement Plan), expressed in the form of a lump sum payable on
the first annuity starting date after the Date of Termination.



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Company has caused this Amendment to be signed this 23rd
day of March, 2016.

 

ATTEST:     Pepco Holdings, Inc. By:  

/s/ Jane K. Storero

    By:  

/s/ Joseph M. Rigby

        Jane K. Storero             Joseph M. Rigby         Secretary      
      Chairman of the Board, President                  and Chief Executive
Officer

 

2